DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the locking system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15 depend from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahilly (USPGPUB 2013/0320820).
 	Regarding claim 1, Rahilly discloses a system, comprising:
a drug product packaging system (30) that is configured to hold a plurality of cells (50,50,50) in a lockable section (32,38,38,38A) thereof and to maintain the plurality of cells in a locked state via a locking mechanism (39,59,39,59,39,59,40,72), the locking mechanism (39,59,39,59,39,59,40,72) being configured to receive ones of the plurality of cells (50,50,50) into the lockable section (32,38,38,38A) of the drug product packaging system (30) and configured to maintain the ones of the plurality of cells (50,50,50) in the locked state without changing the locked state of previously received ones of the plurality of cells (50,50,50) into the lockable section (32,38,38,38A) of the drug product packaging system (see paragraph [0044]).
	Regarding claim 2 (AS BEST UNDERSTOOD), Rahilly discloses the system of Claim 1, wherein the locking system (39,59,39,59,39,59,40,72) comprises a plurality of latches (39,59,39,59,39,59), each of the plurality of latches (39,59,39,59,39,59) being configured to receive a respective one of the plurality of cells (50,50,50), each of the plurality of latches (39,59,39,59,39,59) being configurable between a lock position (see Figure 4) to maintain the respective one of the plurality of cells (50,50,50) in the locked state and an unlock position to maintain the respective one of the plurality of cells in an unlocked state (see paragraph [0044]).
	Regarding claim 3, Rahilly discloses the system of Claim 2, wherein each of the plurality of latches (39,59,39,59,39,59) comprises:
a sloped receiving portion (39);
a wall (59) coupled to the sloped receiving portion at a junction (see Figure 4); and
a tab (57) coupled to the wall (see paragraph [0039]).
	Regarding claim 4, Rahilly discloses the system of Claim 3, wherein the wall of each respective one of the plurality of latches (39,59,39,59,39,59) is configured to block removal of the respective one of the plurality of cells (50,50,50) when the respective one of the plurality of latches (39,59,39,59,39,59) is in the lock position (see Figure 4); and
wherein the wall (59) of each respective one of the plurality of latches (39,59,39,59,39,59)  is configured to facilitate removal of the respective one of the plurality of cells (50,50,50) when the respective one of the plurality of latches (39,59,39,59,39,59) is in the unlock position (see paragraph [0044]).
	Regarding claim 16, Rahilly discloses a method, comprising:
receiving, using a locking mechanism (39,59,39,59,39,59,40,72), a first cell (50) into a lockable section (32,38,38,38A) of a drug product packaging system (30);
maintaining, using the locking mechanism (39,59,39,59,39,59,40,72), the first cell (50) in a locked state (see Figure 4); and
receiving, using the locking mechanism (39,59,39,59,39,59,40,72), a second cell (50) into the lockable section (32,38,38,38A) of the drug product packaging system (30) without changing the locked state of the first cell (see paragraph [0044]).
	Regarding claim 17, Rahilly discloses the method of Claim 16, further comprising:
generating a control signal in a lock state (see “The processor 40 is configured to accept an identification of a user that is requesting release the SIA sub-drawer 50” in paragraph [0044]) or an unlock state;
operating the locking mechanism (39,59,39,59,39,59,40,72) to unlock the lockable section (32,38,38,38A) of the drug product packaging system (30) responsive to the control signal being in the unlock state such that the first cell (50) and the second cell (50) are maintained in an unlocked state (see Figure 3; the first cell “50” and second cell “50” have been removed from “38” and “38A” which is the unlocked state); and
operating the locking mechanism (39,59,39,59,39,59,40,72) to lock the lockable section (32,38,38,38A) of the drug product packaging system (30) responsive to the control signal being in the lock state such that the first cell (50) and the second cell (50) are maintained in the locked state (see “If the determination is that the SIA sub-drawer 50 should not be removed by this user” in paragraph [0044]).
	Regarding claim 19, Rahilly discloses the method of Claim 17, wherein generating the control signal comprises generating the control signal responsive to user input (see “The processor 40 is configured to accept an identification of a user that is requesting release the SIA sub-drawer 50” in paragraph [0044]).
	Regarding claim 20, Rahilly discloses the method of Claim 19, further comprising: 
recording an identification of a user that provides the user input (see “a biometric scan image” in paragraph [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly (USPGPUB 2013/0320820) as applied to claims 1-4, 16-17, and 19-20 above, and further in view of Rahilly (USP 8,983,664).
	Regarding claim 5, Rahilly discloses the system of claim 3. However, he does not disclose a system wherein the locking system further comprises:
a plurality of springs respectively associated with the plurality of latches, respective ones of the plurality of springs being in a compressed state when respective ones of the plurality of latches are in the unlock position and being in an extended state when respective ones of the plurality of latches are in the lock position.
Rahilly discloses a system wherein the locking system further comprises:
a plurality of springs (236) respectively associated with the plurality of latches (234,252), respective ones of the plurality of springs being in a compressed state when respective ones of the plurality of latches are in the unlock position and being in an extended state (see Figure 3) when respective ones of the plurality of latches are in the lock position (see column 6 lines 36-49).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Rahilly by including the above noted components, structure, and functionality, as disclosed by Rahilly, for the purpose of providing an actuator connected to a processor which releases a receptacle by using mechanical energy (see column 6 lines 36-49).
	Regarding claim 6, Rahilly in view of Rahilly disclose the system of claim 5. Furthermore, Rahilly disclose a system wherein the plurality of springs (236) are configured to engage the sloped receiving portions (234) of the plurality of latches (234,252), respectively (see the connection of the spring in Figure 3 as it moves counterclockwise). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Rahilly by including a system wherein the plurality of springs are configured to engage the sloped receiving portions of the plurality of latches, respectively, as disclosed by Rahilly, for the purpose of providing an actuator connected to a processor which releases a receptacle by using mechanical energy (see column 6 lines 36-49).
	Regarding claim 7, Rahilly in view of Rahilly disclose the system of claim 5. Furthermore, Rahilly disclose a system wherein each of the plurality of springs is a torsion-type spring or a compression-type spring (see Figure 3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Rahilly by including a system wherein each of the plurality of springs is a torsion-type spring or a compression-type spring, as disclosed by Rahilly, for the purpose of providing an actuator connected to a processor which releases a receptacle by using mechanical energy (see column 6 lines 36-49).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly (USPGPUB 2013/0320820) as applied to claims 1-4, 16-17, and 19-20 above, and further in view of DAUGBJERG et al. (USPGPUB 2012/0262039).
	Regarding claim 18, Rahilly discloses the method of claim 17. However, he does not disclose a method further comprising:
generating the control signal in the lock state when the lockable section of the drug product packaging system has been unlocked for a time threshold.
DAUGBJERG et al. disclose a method further comprising:
generating the control signal in the lock state when the lockable section of the drug product packaging system has been unlocked for a time threshold (see abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclose by Rahilly by including the above noted step, as disclosed by DAUGBJERG et al., for the purpose of providing “a stored time threshold, wherein if the drawer is unlocked for a time that meets or exceeds the stored time threshold, the drawer is relocked” (see abstract).

Allowable Subject Matter
Claims 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/11/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655